Citation Nr: 1535166	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

These matters came to the Board of Veterans' Appeals  (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefits sought on appeal.  These matters were remanded in November 2014.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is of record.


FINDINGS OF FACT

1.  Tinnitus was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service and is not otherwise the result of a disease or injury during active service. 

2.  Bilateral hearing loss was not manifested during the Veteran's period of active service, did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  No additional notice is required. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, the undersigned emphasized the need for evidence supporting a relationship to service pertaining to his service connection claims.  There was a discussion of possible evidence that could substantiate the claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The Veteran's service treatment records are on file; however, a separation examination is not of record.  Attempts were made to locate these additional records without success.  See 05/06/2015 VBMS entry, Correspondence.  The Veteran was duly informed of this development in the May 2015 supplemental statement of the case.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Otherwise, all pertinent, identified medical records for treatment since service separation have been obtained and considered.  The Veteran was afforded VA examinations in December 2009 and April 2015.  As discussed below, there is no argument or indication that the examinations or opinions collectively are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b) (1998), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998). (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993)

At the Board hearing, the Veteran testified that during active service he served as a helicopter mechanic, was attached to a machine gun team, and he received an M16 expert qualification badge, an aircraft crewman badge and a hand grenade qualification badge.  See 10/16/2014 Virtual VA, Hearing Transcript at 2.  His DD Form 214 reflects that he was a utility helicopter repairer for 2 years and 6 months and received the Expert Qualification Badge (M-16) and Aircraft Crewman Badge.  See 06/28/2004 VBMS entry, Certificate of Release or Discharge from Active Duty.  The Veteran testified that he was exposed to basic training noises, basic rifle marksmanship, grenade handling, claymore mines, and machine guns.  See 10/16/2014 Virtual VA, Hearing Transcript at 2.  When he was in Korea, he flew everywhere with the aircraft; did all the maintenance and repairs except for higher echelon maintenance; and, was issued two M-60 machine guns as his basic weapons.  See 10/16/2014 Virtual VA, Hearing Transcript at 3.  At Fort Lewis, he was exposed to transmission and engine noises, and tail rudder noises.  Id.  He also testified that he was the best shot in his battalion with an M-60 machine gun and he became a noncommissioned officer in charge of the M-60 machine gun team for the 9th Aviation Battalion at Fort Lewis.  Id.  The Veteran testified that he was never encouraged to wear hearing protection but did get some disposable ear protection.  Id.  Post-service he worked at a hotel; worked as an auto technician; and, worked as a line technician.  See 10/16/2014 Virtual VA, Hearing Transcript at 5.  He testified that he wore hearing protection.  Id. 

Service treatment records do not reflect any complaints or treatment for hearing loss or tinnitus.  

An April 1980 Report of Medical Examination reflects that his 'ears - general' were clinically evaluated as normal.  Audiometric testing was conducted which showed clinically normal hearing.  See 09/17/2004 VBMS entry, STR - Medical.

At a December 2009 VA examination, the Veteran reported to the examiner that he worked as a helicopter mechanic and was on the machine gun team.  See 12/03/2009 VBMS entry, VA Examination.  He reported intermittent use of hearing protection devices (HPDs).  He reported post-service employment in the hotel industry and as a mechanic.  He reported recreational exposure of weapons firing with the use of HPDs.  Upon audiometric testing, the examiner diagnosed normal to mild high frequency sensorineural hearing loss.  

The examiner opined that it is less likely as not that the Veteran's hearing loss is due to his hazardous military noise exposure while serving in the Army as a helicopter mechanic.  The examiner stated that the Veteran had normal hearing at enlistment and normal hearing at an April 1980 non-crew flight physical with no change in hearing threshold levels in both ears.  The examiner referenced a study by IOM concluding that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Thus, the examiner concluded that it is less likely as not that his hearing loss and tinnitus are due to hazardous noise in the service.

In the November 2014 Board Remand, it was indicated that the December 2009 examiner largely based his opinion on normal hearing acuity reported on an April 1980 physical examination conducted approximately nine months prior to the Veteran's separation from service.  The Veteran had testified that he was exposed to significant hazardous noise between the April 1980 examination and his separation in January 1981, including as part of his duties as a member of a machine gun team.  See 10/16/2014 Virtual VA, Hearing Transcript at 9-10.  The examiner did not address additional, significant noise exposure following the April 1980 examination, thus the issues were remanded for further examination and opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).

Thus, in April 2015, the Veteran underwent another VA examination.  See 05/03/2015 VBMS entry, C&P Exam.  Upon audiometric testing, the examiner diagnosed sensorineural hearing loss in both ears.  The examiner found no positive threshold shifts in frequency of either ear during service.  The examiner noted that records revealed normal hearing thresholds bilaterally upon entrance and final testing completed in April 1980 with no changes in thresholds during that time.  

The examiner acknowledged that the Veteran stated that he served another approximate year until he was discharged as the NCOIC of a Machine Gun Team, which he attributes to his hearing loss.  The examiner acknowledged that the Veteran served as a helicopter crew chief/mechanic, maintenance team chief, and a NCOIC of the Machine Gun Team with occasional use of HPDs.  Post-service, he worked as a hotel desk/office worker and auto mechanic with use of hearing protection devices when needed.  Recreationally, he denied any noise exposure; however, the examiner noted that at the prior examination he reported firing a 357 magnum next to a pickup truck when he was hunting.  He reported that the ricochet of the sound caused severe hearing loss for several days in his left ear.  

The examiner opined that it was less than likely that the Veteran's hearing loss and tinnitus were caused and/or aggravated by his hazardous military noise exposure.  This was based on military records revealing no significant changes in hearing thresholds bilaterally during his service years.  It was explained that, according to the NOISE MANUAL and OSHA regulations, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  There were no temporary threshold shifts recorded during his service time.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  

The examiner also noted that in civilian life, the Veteran had years of occupational industrial noise exposure and a significant history of recreational/avocational noise exposure.  His exposure to hazardous noise in civilian life was deemed far greater than his 8-9 months of hazardous noise in the military.  Therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  Further, speculation could not be made regarding any effects noise may have had from the April 1980 physical and his January 1981 separation.  The examiner cited a study by the Institute of Medicine (2006) finding insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

With regard to tinnitus, the examiner noted that the Veteran reported occasional weekly high-pitched ringing tinnitus bilaterally lasting hours in duration which has been present for many years since service time, gradually becoming worse.  The examiner opined that his tinnitus is at least as likely as not a symptom associated with the hearing loss.  

The record establishes that the Veteran had noise exposure in service and has current hearing loss disability and tinnitus.  The outcome of the appeals turns on whether the hearing loss and tinnitus are related to the noise exposure or other disease or injury in service. 

As detailed above, the service records on file do not reflect any fluctuations in hearing and do not reflect hearing loss or complaints of ringing in the ears; however, his separation examination is not of record.  The Veteran, however, did not assert hearing loss or tinnitus related to service until October 2009, thus over 28 years after separation from service.  Likewise, the post-service medical evidence does not reflect any complaints of hearing loss or tinnitus prior to receipt of his October 2009 claim.  In fact, May 2010 and October 2010 VA outpatient records reflects that the Veteran denied any hearing loss or tinnitus, this despite the fact that he had filed a claim for compensation.  See 04/20/2011 VBMS entries, Medical Treatment Record - Government Facility at 3 & 38.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Moreover, the April 2015 VA examiner considered the Veteran's in-service and post-service noise exposure, the lay contentions of the Veteran, and conducted audiometric testing, concluding that his hearing loss and tinnitus are not due to his in-service noise exposure.  The April 2015 opinion was supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In formulating the negative opinion, the April 2015 examiner found that there was an insufficient scientific basis to conclude that permanent hearing loss attributable to noise exposure would develop long after noise exposure.  

Again, the Board has given consideration to the lay evidence from the Veteran pertaining to his hearing and tinnitus symptoms.  The Veteran, however, does not have the requisite medical expertise to find that these disabilities are due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the.  

Moreover, while hearing loss and tinnitus are chronic diseases subject to special provisions, there is no evidence of manifestations of these conditions within one year of active service and the Veteran did not present continuity of symptomatology.  Again, the record contains post-service treatment reports in which both hearing loss and tinnitus were denied.  Therefore, in this case service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.

The April 2015 VA examiner's opinion is the most probative evidence of record as to the question of nexus.  As the most probative evidence is against the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


